TECHNOLOGY CONTRIBUTION AGREEMENT
 
 
This TECHNOLOGY CONTRIBUTION AGREEMENT (“Agreement”) is entered into as of
September 25, 2009 (the “Effective Date”), by and between Northeast Maritime
Institute, Inc., a Massachusetts corporation, with an address at 32 Washington
Street, Fairhaven, MA 02719 (“Seller”) and hZo, Inc., a Delaware corporation,
with an address at 3855 South 500 West Suite J, Salt Lake City, Utah 84115
(“Purchaser”)   In consideration of the covenants and mutual understandings
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:
 
 
1.
DEFINITIONS.

 
“Assignment Date” means the date and time of the ZAGG Deferred Closing (as
defined in the Series A Purchase Agreement).
 
“Common Interest Agreement” means an agreement, in the form set forth as Exhibit
A, establishing the terms under which Seller and Purchaser will protect certain
information relating to the Patent Applications under the common interest
privilege.
 
 “Deliverables” means any and all documents delivered, or to be delivered, by
Seller to the Escrow Agent pursuant to Section 3.1.
 
 “Escrow Agreement” means an agreement in the form attached as Exhibit B.
 
“Escrow Agent” refers to that person to be identified as such in the Escrow
Agreement.
 
“Executed Assignments” means both the executed and notarized Assignment of
Patent Application Rights in Exhibit C, and the Assignment of Technology in
Exhibit D, as signed by a duly authorized representative of Seller.
 
“Know-How” means any inventions, know-how, experience, knowledge, trade secrets
and proprietary information relating to the Patent Rights, including the
application of any patent rights resulting from the Patent Application.
 
“Liability” means any debt, liability or obligation of any kind, whether direct
or indirect, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, matured or unmatured, determined or determinable, disputed
or undisputed, liquidated or unliquidated, or due or to become due, excluding
obligations pursuant to certain nondisclosure agreements with third parties
concerning the Technology.
 
“License Term” means the period of time from the Effective Date until the
earlier of (i) the Assignment Date, (ii) the end of the day of February 25,
2010, Mountain Time Zone; or (iii) Purchaser’s material breach of this Agreement
that is not cured within thirty (30) days of written notice from Seller
describing in reasonable detail such breach, or if such breach is not capable of
cure within such 30-day period, Purchaser’s failure to immediately commence a
cure in a manner reasonably satisfactory to Seller within such 30-day period or
to continue all diligent  efforts to cure such breach during and after such
30-day period, with the further requirement that in all events a complete cure
occur within no more than sixty (60) days of Seller’s written notice.
 


 
 

--------------------------------------------------------------------------------

 
 
“Marks” means certain trademarks, service marks, trade names, trade dress,
logos, corporate names and other source or business identifiers relating to the
Patent Rights and the Know-How, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated with
any of the foregoing, and all applications, registrations, renewals and
extensions in connection therewith.
 
“Patent Applications” means those US patent applications listed in Exhibit D
 hereto.
 
“Patent Issuance Contingency Date” means the date, with respect to each Patent
Application, is (i) four years from the Effective Date, plus (ii) any additional
days in which such Patent Application was delayed as a result of causes
primarily attributable to the USPTO, including without limitation the issuance
of a first substantive office action.
 
“Patent Rights” means the rights in and to the Patent Applications, including
any and all rights arising from the Patent Applications, such as continuations,
divisionals and reissues, and any patents issuing from the Patent Applications,
and any patents or patent applications deriving priority, directly or
indirectly, from any Patent Applications.
 
 “Series A Purchase Agreement” means that certain Series A Preferred Stock
Purchase Agreement, dated as of even date herewith and which is attached hereto
as Exhibit F, among Purchaser and the persons and entities listed on the
Schedule of Investors attached thereto as Exhibit A, which include Seller.
 
“Technology” means the Patent Rights, Know-How, Marks, Improvements (as defined
below), materials, processes, equipment, tangible property and proprietary
rights; together with all other intellectual property, copyright protected
information, routines, processes, operations, prototypes, specifications,
sketches, notebooks, technologies, formulae, drawings, algorithms, studies,
reports, costs, pricing, forecasts, orders, research and development, market
data, customer names, opportunities, suppliers, vendor relationships, hardware
and software programs, and financial information related to the coating of
manufactured goods and components of such goods with weather-proof, splash
proof, protective coating.
 
2.           BACKGROUND.
 
2.1           Seller has developed and owns the Technology, and Seller, subject
to the terms and conditions of this Agreement, wishes to sell to Purchaser all
right, title, and interest in the Technology free and clear of any title
restrictions, liens, claims and encumbrances.
 
2.2           Pursuant to a Mutual Confidentiality and Nondisclosure Agreement,
dated January 15, 2009 (“NDA”), Seller has disclosed to Purchaser or its
affiliate ZAGG, Inc. (”ZAGG”) certain Confidential Information of Seller (as
defined therein) related to the Technology.
 
2.3           Purchaser, having reviewed such Confidential Information, and
subject to the terms and conditions of this Agreement, wishes to purchase from
Seller all right, title, and interest in the Technology free and clear of any
Liabilities, title restrictions, liens, claims, and encumbrances.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 3.
DELIVERY AND ASSIGNMENT OF  THE TECHNOLOGY.

 
3.1           Assignment Deliverables. On the Effective Date, Seller will
deliver to the Escrow Agent, all documents contemplated herein, duly executed by
Seller, including without limitation, the Executed Assignments.  Additionally,
Seller will duly execute such additional documents, if any, reasonably requested
by Purchaser, to confirm the assignment of the Technology (the “Assignment”) and
deliver such additional documents, if any, (i) if prior to the Assignment Date,
to Escrow Agent, or (ii) if subsequent to the Assignment Date, to
Purchaser.  Upon the Assignment Date, without limiting the Assignment provided
in the Deliverables, Seller hereby also sells, assigns, transfers, and conveys
to Purchaser all right, title and interest of Seller, in and to the Technology,
including without limitation all:
 
(a)           Improvements;
 
(b)           inventions, invention disclosures, and discoveries described in
any of the Patent Applications;
 
(c)           rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the patent applications and the inventions, invention
disclosures, and discoveries therein, and the right to claim priority to the
Patent Applications;
 
(d)           causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Technology, Patent Applications and/or the rights described in
subsection 3.1(c), including, without limitation, all causes of action and other
enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other
remedies of any kind for past, current and future infringement; and
 
(e)          rights to collect royalties or other payments under or on account
of any of the Technology, including any of the foregoing.
 
3.2           Delivery of the Technology.  Seller shall promptly deliver to
Purchaser, any and all Technology which Purchaser reasonably requests in the
formats and media in existence and reasonably available to Seller.
 
4.           LICENSE GRANT
 
4.1           License.  During the License Term, Seller hereby grants to
Purchaser a sole and exclusive (including without limitation to the exclusion of
Seller), non-transferable, worldwide, royalty-free license and right to fully
exploit the Technology and Improvements (as defined below), including without
limitation the right to use, license, manufacture, market, promote, offer for
sale, sell or procure orders for, distribute, demonstrate, provide training and
other services related to, practice, or otherwise dispose of any Technology or
Improvement(s) anywhere in the world.  Notwithstanding the foregoing, Purchaser
shall not do either of the following prior to the Assignment Date without the
prior written consent of Seller, which consent may not be unreasonably withheld:
(a) grant any sublicense with respect to the Technology; or (b) grant any other
right or incur any obligation with respect to the Technology that would be
binding on Seller at the end of the License Term.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 4.2           Improvements.  During the License Term, each party agrees
promptly to disclose to the other party in writing all inventions, whether
patentable or not, which are “improvements” on, or derivative works of, the
Technology or other subject matter described in the Technology (“Improvements”);
provided, however, that Seller shall, solely until the Assignment Date, own all
worldwide right, title and interest in and to the Improvements, subject to (i)
the Licensee’s rights herein under this Agreement, and (ii) any third party
rights included or associated with the Improvements. Notwithstanding the
foregoing, Purchaser agrees not to challenge the validity of Seller’s ownership
of the Improvements, during the License Term, and if the Assignment does not
occur, at any time thereafter.
 
4.3           Maintenance of Technology.  During the License Term, Purchaser and
Seller shall reasonably cooperate with each other in filing and prosecuting any
applications, continuations, continuing applications, continuations-in-part or
divisions of any such applications, or any foreign counterparts of any such
applications for the Technology or Improvements, including without limitation,
the Patent Applications, to the extent determined by each of Purchaser and
Seller to be reasonably necessary for the protection or exploitation of the
Technology, the cost of which shall be paid by Purchaser; provided, however,
that if Purchaser and Seller agree to abandon the prosecution of any Patent
Application, then Seller shall have the right to file and prosecute, at its sole
cost and expense and in Seller’s name, such Patent Application, and Purchaser
shall at Seller’s request promptly assign such Patent Application to Seller.
 
4.4           Enforcement of Technology.  During the License Term, Purchaser and
Seller shall reasonably cooperate with each other to take such actions as
Purchaser and Seller agree are reasonably necessary to enforce the Technology
and Improvements against infringement by a third party and to take any action
with respect to infringement, including infringement of the Technology prior to
the Effective Date.  If either party determines that a third party is
infringing, or has infringed, the Technology or any Improvement, such party
shall notify the other party of such infringement in writing.  Such notice shall
include all relevant information in the notifying party’s possession.
 
4.5           Effect of Expiration.  Upon the Effective Date, Purchaser shall
deposit into escrow a duly-executed power of attorney in the form attached
hereto as Exhibit G, authorizing Seller to take such reasonable actions as
Seller may reasonably deem appropriate in its sole discretion to confirm the
termination of the license set forth in Section 4.1 at the end of the License
Term only if the License Term terminates other than due to the ZAGG Deferred
Closing.
 
5.           CONSIDERATION.
 
5.1           Payment of Consideration. In consideration for the Assignment, and
such other rights granted to Purchaser hereunder, Purchaser hereby agrees to
compensate Seller as follows:
 
(i)           Upon the Effective Date, Purchaser shall pay Seller $1,000,000.00;
 
(ii)           At the ZAGG Deferred Closing, Purchaser shall pay Seller
$2,000,000.00 (the “ZAGG Deferred Closing Payment”);
 
(iii)           At the ZAGG Deferred Closing, Purchaser shall issue to Seller
10,521,884 shares of Series A Preferred Stock pursuant to the Series A Purchase
Agreement, of which:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           8,417,508 shares will be delivered to Seller on the date of the
ZAGG Deferred Closing (the “NMI Closing Shares”); and
 
(b)           2,104,376 shares (the “NMI Contingent Shares”) will be held in
escrow, pending release or cancellation pursuant to Subsection 5.2 below, by the
Secretary of Purchaser pursuant to the Joint Escrow Instructions of Seller and
Purchaser set forth in Exhibit H attached to this Agreement, which instructions
are incorporated into this Agreement by this reference, and which instructions
shall also be delivered to the Secretary of Purchaser at the ZAGG Deferred
Closing, together with a stock power in the form of Exhibit I attached to this
Agreement, executed by Seller (with the date left blank).
 
On the Effective Date, ZAGG will execute in favor of Seller the Guaranty in
substantially the form attached hereto as Exhibit J.  Subject to Seller giving
purchaser reasonable advance written wiring instructions, Purchaser shall make
payment pursuant to Subsection 5.1(i) by wire instructions to an account
directed by Seller.  Upon the earlier of Purchaser’s request or February 15,
2010, Seller will provide Purchaser written instructions regarding delivery of
the ZAGG Deferred Closing Payment.
 
5.2           Contingent Consideration.  If with respect to any Patent
Application, despite commercially reasonable efforts of Purchaser to diligently
prosecute such Patent Application, the United States Patent and Trademark Office
(“USPTO”) fails to issue a patent resulting from any Patent Application, or
amendment thereto, prior to the end of any Patent Application’s respective
Patent Issuance Contingency Date, then, upon the end of the last possible Patent
Issuance Contingency Date, Seller shall forfeit any right to the NMI Contingent
Shares and the Secretary of Purchaser shall promptly cancel such shares;
provided, however, that if the USPTO issues a patent resulting from any Patent
Application, or amendment thereto, prior to the end of any Patent Application’s
respective Patent Issuance Contingency Date, the Secretary of Purchaser will
promptly deliver the stock certificate representing the NMI Contingent Shares to
Seller.
 
5.3          Rights Regarding NMI Contingent Stock.  Subject to the terms
hereof, Seller shall have all the rights of a stockholder with respect to the
NMI Contingent Stock while they are held in escrow, including without
limitation, the right to vote the shares.  If, from time to time while the
shares are being held in escrow, there is (i) any stock dividend, stock split or
other change in the shares, (ii) any dividend of cash or other property on the
shares, or (iii) any merger or sale of all or substantially all of the assets or
other acquisition of Purchaser, any and all new, substituted or additional
securities or cash or other consideration to which Seller is entitled by reason
of Seller’s ownership of the NMI Contingent Shares shall immediately become
subject to the escrow, deposited with the Secretary of Purchaser and included
thereafter as “NMI Contingent Shares” for purposes of this Agreement.
 
5.4.          Tax Consequences.  The parties agree that the Technology will be
contributed by Seller to Purchaser in a tax-free exchange with respect to all
NMI Closing Shares and NMI Contingent Shares within the meaning of Section 351
of the Internal Revenue Code (the “Code”).  As to any other consideration
referenced above, Seller has reviewed with Seller’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement, and Seller is relying solely on such advisors
and not on any statements or representations of Purchaser or any of its agents.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.5          Reservation of Shares under Equity Incentive Plan.  Four percent
(4%) of the shares of Common Stock currently reserved for issuance under
Purchaser’s equity incentive plan shall be reserved for issuance to service
providers to Purchaser identified by Seller, with such grants to be made as soon
as practicable following the Effective Date at the then-current fair market
value based on an independent valuation for purposes of Section 409A of the Code
and FASB 123(R)).
 
5.6          Continuing Obligations under Term Sheet.  The continuing
obligations of the parties under binding provisions of that certain Amended and
Restated Terms Sheet for Series A Preferred Stock Financing of hZo, Inc. dated
September 8, 2009, shall remain in full force and effect.
 
 
6.
ADDITIONAL OBLIGATIONS.

 
6.1           Further Cooperation.
 
(a)           At the reasonable request of the other party, a party will execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby, including, without limitation, execution,
acknowledgment, and recordation of other such papers, and using commercially
reasonable efforts to obtain the same from the respective inventors, as
necessary or desirable for fully perfecting and conveying unto Purchaser the
benefit of the transactions contemplated hereby.
 
(b) To the extent any attorney-client privilege or the attorney work-product
doctrine applies with respect to  information and the documents related to the
Technology is retained after the Effective Date under Seller or Seller’s
representatives normal document retention policy, Seller will ensure that it is
not disclosed to any third party unless (i) disclosure is ordered by a court of
competent jurisdiction, after all appropriate appeals to prevent disclosure have
been exhausted, and (ii) Seller gave Purchaser prompt notice upon learning that
any third party sought or intended to seek a court order requiring the
disclosure of any such document.
 
(c) Seller will also, at the reasonable request of Purchaser after the
Assignment Date, assist Purchaser in providing, and obtaining, from the
respective inventors, prompt production of pertinent facts and documents,
otherwise giving of testimony, execution of petitions, oaths, powers of
attorney, specifications, declarations or other papers and other assistance
reasonably necessary for filing patent applications, enforcement or other
actions and proceedings with respect to the claims under the Patent
Applications.  Purchaser shall compensate Seller for any reasonable, documented
disbursements and time incurred after the Effective Date in connection with
providing assistance under this subsection 6.1(c) in connection with any
enforcement or other infringement action regarding the Patent Applications under
a reasonable and standard billable hour rate of Seller or its agents, as
applicable.
 
6.2           Payment of Fees. Seller will pay any maintenance fees, annuities,
and the like due or payable on the Patent Applications until the Effective Date.
For the avoidance of doubt, Seller shall pay any maintenance fees for which the
fee is payable (e.g., the fee payment window opens) on or prior to the Effective
Date even if the surcharge date or final deadline for payment of such fee would
be after the Effective Date. Seller hereby gives Purchaser power-of-attorney to
(i) effective as of the Assignment Date execute documents in the name of Seller
in order to effectuate the recordation of the transfers of any portion of the
Patent Applications in a governmental filing office in the world, and (ii)
instruct legal counsel to take steps to pay maintenance fees and annuities due
or payable on the Patent Applications until the Effective Date that Seller
declines to pay.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.3           Foreign Assignments. Following the Assignment Date, Seller will
deliver to Purchaser’s representatives executed documents in a form as may be
required on the non-U.S jurisdictions in order to perfect the assignment to
Purchaser of the non-U.S. patent applications or any other non-U.S. Technology.
Such documents will be prepared or obtained by Purchaser at Purchaser’s sole
expense.
 
  7.
REPRESENTATIONS AND WARRANTIES OF SELLER.

 
Seller hereby represents and warrants to Purchaser as follows that:
 
7.1           Authority. Seller shall have the full power and authority and has
obtained or shall have obtained all third party consents, approvals, and/or
other authorizations required to enter into this Agreement and to carry out its
obligations hereunder, including, without limitation, the Executed Assignments.
 
7.2          Noncontravention.  (a)                                            The
execution, delivery and performance by Seller of this Agreement and the other
transactions contemplated hereby, do not and will not contravene, conflict with,
constitute a violation or breach of, constitute (with or without notice or lapse
of time or both) a default under, result in or give to any person or entity any
right of payment or reimbursement, termination, cancellation, modification or
acceleration, loss of a material benefit under or result in the creation or
imposition of any lien or encumbrance (other than the License)  upon any of the
Technology; (b) No consent, waiver, approval or action of, filing with or notice
to any third party is necessary or required under any of the terms, conditions
or provisions of any agreement to which Seller is a party or by which Seller is
bound; (c) There are no liens for taxes upon the Technology; (d) There are no
licensing fees, royalties, honoraria or other payments or consideration payable
by Seller or any successor in interest to Seller by reason of the ownership,
development, use, license, sale or disposition of the Technology; and (e) There
are no claims, assertions, government administrative proceedings or legal
proceedings that have been brought in connection with the Technology.
 
7.3           Section 365(n).  All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Code”), licenses to
rights to “intellectual property” as defined under the Code, and Purchaser, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code.  In the event of the
commencement of any bankruptcy proceeding by or against Seller under the Code,
Purchaser shall be entitled, subject to continued performance of its obligations
under this Agreement, to retain all of its licensed rights under this
Agreement.  In the event that a trustee or Seller as a debtor-in-possession in
an action under the Code rejects or attempts to reject this Agreement, Purchaser
may elect to retain its rights under this Agreement, in accordance with the
Code. Failure by Purchaser to assert its rights or to retain its benefits to the
License pursuant to the Code under an executory contract rejected by a trustee
or Seller as a debtor-in-possession shall not be construed as a termination of
the License or this Agreement by Purchaser under the Code.
 
7.4            Fees. All maintenance fees, annuities, and the like due or
payable on the Patent Applications have been timely paid.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  8.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 
Purchaser hereby represents and warrants to Seller as follows that:
 
8.1           Authority.  Purchaser shall have the full power and authority and
has obtained or shall have obtained all consents, approvals, and/or
authorizations required to enter into this Agreement and to carry out its
obligations hereunder.
 
 
9.
MISCELLANEOUS.

 
9.1           Limitation of Liability.  TOTAL LIABILITY UNDER THIS AGREEMENT
WILL NOT EXCEED THE CONSIDERATION SET FORTH IN SECTION 5 OF THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITY SET FORTH IN
THIS SECTION 9.1 WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS
AGREEMENT.
 
9.2           Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT
LIABILITY, FOR COVER OR FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL, MULTIPLE,
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR
BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR
ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE
PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL
ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.
 
9.3           Compliance With Laws. Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the parties with respect to the
consummation of the transactions contemplated by this Agreement shall be subject
to all laws, present and future, of any government having jurisdiction over the
parties and this transaction, and to orders, regulations, directions or requests
of any such government.
 
9.4          Governing Law; Venue/Jurisdiction. This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of Delaware, without reference to its choice of law
principles.  Seller irrevocably consents to the jurisdiction and venue of the
state or federal courts located in Delaware in connection with any action, suit,
proceeding, or claim arising under or by reason of this Agreement.
 
9.5           Dispute Resolution.
 
(a) Any dispute between the parties arising out of or relating to this Agreement
shall in the first instance, be the subject of a meeting between the parties to
be held within twenty (20) days of notice of the dispute in order to negotiate a
resolution of such dispute.  The meeting shall be attended by individuals from
within the parties who have decision-making authority with respect to the
subject matter in question.  If the negotiations do not lead to a settlement of
the dispute within thirty (30) days of the date of the meeting, the parties
agree to binding arbitration in accordance with the Commercial Arbitration
Rules-Expedited Procedures of the American Arbitration Association.  The
arbitration shall take place in Wilmington, Delaware.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The arbitrator shall issue a full written decision of all issues raised in
the arbitration.  The decision shall be based on applicable law and judicial
precedent of the Federal Circuit and federal and state courts of Delaware.
Judgment upon the award rendered in the arbitration may be entered in any court
having jurisdiction over the party against whom the award is rendered.  Any
award rendered pursuant to the terms and conditions set forth herein shall be
final and binding.
 
(c) Each party shall bear its own expenses and shall share equally the
administrative expenses of the hearing, including without limitation,
arbitration fees and the expenses of a court reporter.
 
(d) During the arbitration, this Agreement shall remain in effect.  The parties’
rights under this Agreement shall not be affected under any arbitration
proceeding until a final written decision has been received by both parties from
the arbitrator.
 
9.6             Irreparable Harm.  Notwithstanding Sections 9.4 and 9.5, in the
event of any breach or threatened breach of any obligation for which there is no
adequate remedy at law, the non-breaching party will be entitled to seek
equitable relief in addition to its other available legal remedies in any court
of competent jurisdiction.
 
9.7           Notices.  All notices given hereunder will be given in writing,
will refer to Seller, Purchaser and to this Agreement and will be delivered to
the address set forth below by  personally delivery, or delivery postage prepaid
by an internationally-recognized express courier service:
 
If to Purchaser:                                                        If to
Seller:
 
hZo, Inc.                                                            Northeast
Maritime Institute, Inc.
Robert G. Pedersen II, President                   Eric Dawicki, President
              3855 South 500 West, Suite J                                32
Washington Street
             Salt Lake City, UT
84115                                         Fairhaven, MA 02719
Tel. 801-263-0699                                                     Tel.
508-992-4025


With a copy to:                                                        With a
copy to:
 
Scott Gordon,
Esq.                                                        Richard J. Grahn,
Esq.
Gordon Law Offices, P.C.                                             Looney &
Grossman LLP
1805 300 West, Suite 125                                             101 Arch
Street
Salt Lake City, UT 84101                                              Boston, MA
02110
Tel. 801-651-6888                                                          Tel.
617-951-2800


Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier or (b) if delivery is refused, the date of refusal. Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the person to be notified. Either party may from time
to time change its address for notices under this Agreement by giving the other
party written notice of such change in accordance with this section.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.8           Relationship of Parties. The parties hereto are independent
contractors. Nothing in this Agreement will be construed to create a
partnership, joint venture, franchise, fiduciary, employment or agency
relationship between the patties. Neither party has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.
 
9.9           Severability. If any provision of this Agreement Is found to be
invalid or unenforceable, then the remainder of this Agreement will have full
force and effect, and the invalid provision will be modified, or partially
enforced, to the maximum extent permitted to effectuate the original objective.
 
9.10           Waiver. Failure by either party to enforce any term of this
Agreement will not be deemed a waiver or future enforcement of that or any other
term in this Agreement or any other agreement that may be in place between the
parties.
 
9.11           Confidentiality.  Following the Assignment Date, (a) any
Confidential Information relating to the Technology shall immediately become
Purchaser Confidential Information, and—notwithstanding any language to the
contrary or any exclusion to the definition thereof set forth in the NDA—shall
be protected by Seller as such  and (b) neither Purchaser nor ZAGG shall have
any obligations of confidentiality under the NDA with respect to the
Technology.  The NDA shall continue in full force effect if the License Term
terminates other than due to the ZAGG Deferred Closing.
 
9.12           Miscellaneous. This Agreement, including its exhibits and
agreements referenced herein (including the Series A Purchase Agreement and
agreements contemplated thereby), constitutes the entire agreement between the
parties with respect to the subject matter hereof and merges and supersedes all
prior and contemporaneous agreements, understandings, negotiations, and
discussions. Neither of the parties will be bound by any conditions,
definitions, warranties, understandings, or representations with respect to the
subject matter hereof other than as expressly provided herein. The section
headings contained in this Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement. This
Agreement is not intended to confer any right or benefit on any third party
(including, but not limited to, any employee or beneficiary of any party), and
no action may be commenced or prosecuted against a party by any third party
claiming as a third-party beneficiary or this Agreement or any of the
transactions contemplated by this Agreement. No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement. No amendments or modifications will be effective unless in
writing signed by authorized representatives of both parties. The terms and
conditions of this Agreement will prevail notwithstanding any different,
conflicting or additional terms and conditions that may appear on any letter,
email or other communication or other writing not expressly incorporated into
this Agreement. The following exhibits are attached hereto and incorporated
herein: Exhibit A (entitled “Common Interest Agreement”); Exhibit B (entitled
“Escrow Agreement”); Exhibit C (entitled “Assignment of Patent Application
Rights”); Exhibit D (entitled “Assignment of Technology”); Exhibit E (entitled
“Patent Applications to be Assigned”); Exhibit F (entitled “Series A Preferred
Stock Purchase Agreement”); Exhibit G (entitled “Power of Attorney”); Exhibit H
(entitled “Joint Escrow Instructions”); Exhibit I (entitled “Stock Power and
Assignment Separate from Certificate”); and Exhibit J (entitled “Guaranty”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.13           Counterparts: Electronic Signature: Delivery Mechanics. This
Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same instrument. Each
party will execute and promptly deliver to the other party a copy of this
Agreement bearing the original signature. Prior to such delivery, in order to
expedite the process of entering into this Agreement, the parties acknowledge
that a Transmitted Copy of this Agreement will be deemed an original document.
“Transmitted Copy” means a copy bearing a signature of a party that is
reproduced or transmitted via email of a .pdf file, photocopy, facsimile, or
other process of complete and accurate reproduction and transmission.
 
[Signature page to follow]
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
In witness whereof, intending to be legally bound, the parties have executed
this Technology Contribution Agreement as of the 25th day of September 2009.
 


 
PURCHASER:                                                                           SELLER:
 
hZo,
Inc.                                                                               Northeast
Maritime Institute, Inc.
 


 
By:______________________                                                  By:_____________________________
                             Eric Dawicki
Its
______________________                                                         Its
president                       
                             
Duly authorized                               Duly
authorized                                                                     
 
                 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMMON INTEREST AGREEMENT
 
This COMMON INTEREST AGREEMENT (“Agreement”) is entered into between the
undersigned legal counsel (“Counsel”), for themselves and on behalf of the
parties they represent (as indicated below).
 
1.           Background.
 
1.1       hZo, Inc., a Delaware corporation (“Purchaser”) and Northeast Maritime
Institute, Inc., a Massachusetts corporation (“Seller”) (Purchaser and Seller
are sometimes hereafter referred to herein as a “party” or the “parties”), have
entered into an agreement under which Purchaser will acquire all rights of
Seller in certain patent applications filed or to be filed, and certain related
technology and trade-secrets, throughout the world (the “Patent Matters”).
 
1.2       The parties have a common interest in the Patent Matters and have
agreed to treat their communications and those of their Counsel relating to the
Patent Matters as protected by the common interest privilege. Furtherance of the
Patent Matters requires the exchange of proprietary documents and information,
the joint development of legal strategies and the exchange of attorney work
product developed by the panics and their respective Counsel.
 
2.
Common Interest

 
2.1       The parties have a common, joint and mutual legal interest in
cooperating with each other, to the extent permitted by law, to share
information protected by the attorney-client privilege and by the work product
doctrine with respect to the Patent Matters. Any counsel or consultant retained
by a party or their Counsel to assist in the Patent Matters shall be found by,
and entitled to the benefits of, this Agreement.
 
2.2       In order to further their common interest, the parties and their
Counsel shall exchange privileged and work product information, orally and in
writing, including, without limitation, factual analyses, mental impressions,
legal memoranda, source materials, draft legal documents, prosecution history
files and other information (hereinafter “Common Interest Materials”). The sole
purpose for the exchange of the Common Interest Materials is to support the
parties’ common interest with respect to the prosecution and enforcement of the
Patent Matters. Any Common Interest Materials exchanged shall continue to be
protected under all applicable privileges and no such exchange shall constitute
a waiver of any applicable privilege or protection.
 
3.       Nondisclosure.
 
3.1 The parties and their Counsel shall use the Common Interest Materials solely
in connection with the Patent Matters and shall take appropriate steps to
protect the privileged and confidential nature of the Common Interest Materials.
Neither client nor their respective Counsel shall produce privileged documents
or information unless or until directed to do so by a final order of a court of
competent jurisdiction, or upon the prior written consent of the other party. No
privilege or objection shall be waived by a party hereunder without the prior
written consent of the other party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The obligations under this paragraph will not apply either to Purchaser after
acquisition of the Patent Matters or to either party with respect to any dispute
between the parties related to such Purchaser’s acquisition or license of the
Patent Matters.
 
3.2       Except as herein provided, in the event that either party or their
Counsel is requested or required in the context of a litigation, governmental,
judicial or regulatory investigation or other similar proceedings (by oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar process) to disclose any Common Interest
Materials, the party or their Counsel shall immediately inform the other party
and their Counsel and shall assert all applicable privileges, including, without
limitation, the common interest doctrine, the joint prosecution privilege.  The
obligations under this paragraph will not apply to Purchaser after acquisition
of the Patent Matters.
 
4. Relationship; Additions; Termination.
 
4.1       This Agreement does not create any agency or similar relationship
among the panics. Through the Assignment Date (as defined in the Technology
Contribution Agreement executed by Purchaser and Seller), neither party nor
their respective Counsel has the authority to waive any applicable privilege or
doctrine on behalf of any other party.
 
4.2       Nothing in this Agreement affects the separate and independent
representation of each party by its respective Counsel or creates an attorney
client relationship between the Counsel for a party and the other party to this
Agreement.
 
4.3       This Agreement shall continue until terminated upon the written
request of either party. Upon termination, each party and their respective
Counsel shall return any Common Interest Materials furnished by the other party.
Notwithstanding termination, this Agreement shall continue to protect all Common
Interest Materials disclosed prior to termination. Sections 3 and 5 shall
survive termination of this Agreement.
 
5.
General Terms.

 
5.1       This Agreement is governed by the laws of the State of Delaware,
without regard to its choice of law principles.  In the event any provision of
this Agreement is held by any court of competent jurisdiction to be illegal,
void or unenforceable, the remaining terms shall remain in effect. Failure of
either party to enforce any provision of this Agreement shall not be deemed a
waiver of future enforcement of that or any other provision.
 
5.2      Notices given under this Agreement shall be given in writing and
delivered by messenger or overnight delivery service to a party and their
respective Counsel at their last known address, and shall be deemed to have been
given on the day received.
 
5.3       This Agreement is effective and binding upon each party as of the date
it is signed by or on behalf of a party and may be amended only by a writing
signed by or on behalf of each party. This Agreement may be executed in
counterparts. Any signature reproduced or transmitted via email of a .pdf file,
photocopy, facsimile or other process of complete and accurate reproduction and
transmission shall be considered an original for purposes of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is being executed by each of the undersigned Counsel with the
fully informed authority and consent of the respective party it represents.
 
Counsel for hZo,
Inc.                                                                           Counsel
for Northeast Maritime Institute, Inc.
 


 
By:                                                                          By:  
 
Date:_________________________                                                                         Date:____________________________
 


 


 
 


 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT B
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT is made as of the 25th day of September, 2009, between and
among Northeast Maritime Institute, Inc., (“NMI”), a Massachusetts corporation
located at 32 Washington Street, Fairhaven, MA 02719 and hZo, Inc. (“hZo”), a
Utah limited liability organization located at 3855 South 500 Suite J, Salt Lake
City, Utah 84115, hereinafter sometimes collectively referred to as the
“Parties”, and Looney & Grossman LLP, as Escrow Agent (“Escrow Agent”),
 
WHEREAS, NMI and hZo have entered into a Technology Contribution Agreement,
dated as of even date herewith (the “Agreement”); and
 
WHEREAS, under the terms of the Agreement, NMI has agreed to deliver to the
Escrow Agent certain Deliverables (as such term is defined in the Agreement and
hereinafter used with the definition ascribed to it in the Agreement), including
without limitation, the Executed Assignments (as such term is defined in the
Agreement);
 
WHEREAS, under the terms of the Agreement, hZo has agreed to deliver to the
Escrow Agent a power of attorney in the form attached as Exhibit F of the
Agreement, having first executed such power of attorney (the “Power of
Attorney”).
 
WHEREAS, the Agreement provides for the establishment of an escrow for the
purposing of holding the Deliverables and the Power of Attorney, and taking
certain other actions as is more particularly described in the Agreement.
 
NOW, THEREFORE, IT IS AGREED:
 
1. Looney & Grossman LLP is appointed Escrow Agent and by execution hereof
accepts the appointment. For the purposes of this Agreement, the term “Escrow
Agent” shall mean to include any successor-in-interest of Escrow Agent.
 
2.  The Escrow Agent agrees to take into possession and securely hold the
Deliverables and the Power of Attorney as may be transferred to it per the terms
and conditions of the Agreement.  Upon written notice to the Escrow Agent,
signed by both Parties, the Escrow Agent shall deliver the Deliverables to hZo,
or its designee, at such address and at such time as the Parties shall provide
in the notice and irreplaceably destroy all copies and versions of the Power of
Attorney in its possession.  Alternatively, upon written notice to the Escrow
Agent, signed by both Parties, the Escrow Agent shall deliver the Power of
Attorney to NMI, or its designee, at such address and at such time as the
Parties shall provide in the notice and irreplaceably destroy all copies and
versions of the Deliverables in its possession.
 
3.  The parties hereto specifically agree that the Escrow Agent may continue
otherwise to act for NMI and that its acceptance of the obligations of Escrow
Agent hereunder shall in no way present any conflict of interest or other
impediment to its continued representations of such Party.
 
4. The duties, obligations and liabilities of the Escrow Agent shall be limited
to those specifically expressed in this Agreement:
 
 
 
 

--------------------------------------------------------------------------------

 
 
A.      In the event of any dispute, question, ambiguity or misunderstanding
arising hereunder, the Escrow Agent may seek a definitive court order or finding
with respect to the matter.
 
B.      The duties and responsibilities of the Escrow Agent are limited to those
expressly set forth herein, and Escrow Agents shall not be subject to, nor
obligated to recognize any other agreement between, or any direction or
instructions of any or all of the parties and they may disregard any and all
notices or instructions given by any party hereto, or by any other person, firm
or corporation, excepting only: (i) a written direction signed by each of the
parties to this Agreement; (ii) a written direction signed by counsel to all of
the parties to this Agreement; and (iii) any orders or process of any court
entered or issued with or without jurisdiction.
 
C.      If an order, judgment or decree shall be made or entered by any court
affecting this Agreement, or any part thereof, then and in any of such events,
the Escrow Agent is authorized: (i) to comply with such order, writ, judgment or
decree, and they shall not be liable to any of the parties hereto, or to any
other person on account of such compliance, even if the same may be subsequently
reversed, modified, annulled, set aside or vacated; or (ii) to engage counsel to
oppose the order, or to seek clarification, or to seek to have the order
vacated, and in such event, the costs of such legal representation shall be paid
by the Parties jointly and severally.
 
D.      The Escrow Agent shall not be responsible for any act or failure to act
on his part, except in the case of his own bad faith or gross negligence.
 
5. This Agreement may be amended only by a writing signed by each of the parties
hereto; it shall be executed in multiple counterparts each of which shall have
the effect of an original; it is to be construed and enforced under the laws of
the State of Delaware, as a document under seal.
 


 


 
[Signature page to follow.]
 


 


 
 
 

--------------------------------------------------------------------------------

 


 
 
 
IN WITNESS WHEREOF, the Parties hereunto and Escrow Agent execute this Escrow
Agreement as of the date(s) identified below:
 


 
Northeast Maritime Institute,
Inc.                                                                            hZo,
Inc.
 
32 Washington
Street                                                                                         3855
South 500 Suite J
 
Fairhaven, MA
02719                                                                                         Salt
Lake City, Utah 84115
 


 
By:                                                                          By:       
  Eric
Dawicki                                                                                       Robert
G. Pedersen II
 
  Its
President                                                                                      It’s
President
 
Date:_______________________________                                        
Date:_____________________________
 




Looney & Grossman LLP
 
101 Arch Street
 
Boston, MA  02110
 




 
By: _______________________________
 
      Richard J. Grahn, Esq.
 
 As Escrow Agent, and not individually
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
ASSIGNMENT OF PATENT APPLICATION RIGHTS
 
For good and valuable consideration, as more particularly described in the
Technology Contribution Agreement entered into by NMI (as defined below) and
Assignee (as defined below), the receipt and sufficiency of which is hereby
acknowledged, Northeast Maritime Institute, Inc. a Massachusetts corporation,
(“NMI”) with an address at 32 Washington Street, Fairhaven, MA 02719
(“Assignor”), does hereby irrevocably grant, bargain, sell, assign, transfer and
convey unto hZo, Inc., a Delaware corporation, with an address at 3855 South 500
Suite J, Salt Lake City, UT 84115 (“Assignee”), its successors and assigns, or
its designees, all right, title, and interest that exist today and may exist in
the future in and to any and all of the following (collectively, the “Patent
Application Rights”):
 
(a)          the provisional patent applications and patent applications listed
in the Exhibit A attached hereto (the “Patent Applications”);
 
(b)          all patent applications (i) to which any of the Patent Applications
directly or indirectly claims priority, (ii) for which any of the Patent
Applications directly or indirectly form a basis for a claim of priority, and/or
(iii) that were co-owned applications of Assignor that incorporate by reference,
or are incorporated by reference into, the Patent Applications;
 
(c)          all reissues, reexaminations, extensions, continuations, requests
for continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);
 
(d)          all items in any of the foregoing in categories (b) through (c),
whether or not expressly listed as Exhibit A and whether or not claims in any of
the foregoing have been rejected, withdrawn, cancelled, or the like;
 
(e)          inventions, invention disclosures, and discoveries described in any
of the Patent Applications and/or any item in the foregoing categories (b)
through (d) that (i) are included in any claim in the Patent Applications and/or
any item in the foregoing categories (b) through (d), (ii) are subject matter
capable of being reduced to a patent claim in a reissue or reexamination
proceedings brought on any of the Patent Applications and/or any item in the
foregoing categories (b) through (d), and/or (iii) could have been included as a
claim in any of the Patent Applications and/or any item in the foregoing
categories (b) through (d);
 
(f)          all rights to apply in any or all countries of the world
(specifically including, and without limitation, Japan, Korea and China) for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (e), including, without limitation, all rights to claim priority under
the Paris Convention for the Protection of Industrial Property, the
International Patent Cooperation Treaty, or any other convention, treaty,
agreement, or understanding, for all countries (specifically including, and
without limitation, Japan, Korea and China);
 
(g)          all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patent Applications and/or any item in any of the foregoing
categories (b) through (f), including,
 
 
 
 

--------------------------------------------------------------------------------

 
 
without limitation, all causes of action and other enforcement rights for
 
 
(1)
damages, for past, current, and future infringement; and

 
 
(2)
injunctive relief, and

 
 
(3)
any other remedies of any kind

 
 (h)          all rights to collect royalties and other payments under or on
account of any of the Patent Applications and/or any item in any of the
foregoing categories (b) through (g).
 
Assignor represents, warrants and covenants that:
 
Assignor has the full power and authority to enter into this Agreement and to
carry out its obligations hereunder, including the assignment of the Patent
Application Rights to Assignee free and clear of all liens, claims, mortgages,
security interests or other encumbrances, and restrictions.
 
Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Application Rights in the name of Assignee, as the
assignee to the entire interest therein.
 
Assignor will, at the reasonable request of Assignee and at Assignee’s sole
expense and without demanding any further consideration therefore, do all things
necessary, proper, or advisable, including without limitation, the execution,
acknowledgment, and recordation of specific assignments, oaths, declarations,
and other documents on a country-by-country basis, to assist Assignee in
obtaining, perfecting, sustaining, and/or enforcing the Patent Application
Rights. The terms and conditions of this Assignment of Patent Application Rights
will inure to the benefit of Assignee, its successors, assigns, and other legal
representatives and will be binding upon Assignor, its successors, assigns, and
other legal representatives.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Assignment of Patent Application Rights is executed as
of  this ____  day of ________________      , 2009.
 
ASSIGNOR:
 
Northeast Maritime Institute, Inc.
 
By:
 
    Eric Dawicki
 
     Its President
 
COMMONWEALTH OF MASSACHUSETTS
 
, ss.
 


 
On this       day of                          , 2009, before me, the undersigned
Notary Public, personally appeared the
above-named                                     and witnesses proved to me by
satisfactory evidence of identification, being (check whichever applies): []
driver’s license or other state or federal governmental document bearing a
photographic image, [] oath or affirmation of a credible witness known to me who
knows the above signatory, or [] my own personal knowledge of the identity of
the signatory, to be the person whose name is signed above, and acknowledged the
foregoing to be signed by them, as their free act and deed, voluntarily for its
stated purpose.
 


 
___________________________________________
 
Print Name of Notary Public: ___________________
 
My Commission Expires: _______________________
 


 
Accepted by Assignee hZo, Inc.
 


 
by: _____________________________
 
its ______________________________
 


 
Witnessed by:_______________________________
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
ASSIGNMENT OF TECHNOLOGY
 
For good and valuable consideration, as more particularly described in the
Technology Contribution Agreement entered into by Assignor (as defined below)
and Assignor (as defined below), the receipt and sufficiency of which is hereby
acknowledged, Northeast Maritime Institute, Inc., a Massachusetts corporation,
with an address at 32 Washington Street, Fairhaven, MA 02719 (“Assignor”), does
hereby irrevocably grant, bargain, sell, assign, transfer and convey unto hZo,
Inc. a Delaware corporation, with an address at 3855 South 500 Suite J, Salt
Lake City, UT 84115 (“Assignee”), its successors and assigns, or its designees,
all of its right, title, and interest and benefit in and to all tangible and
intangible assets, property, equipment, processes, and proprietary rights
relating to the materials, processes, equipment, devices and other
inventions  disclosed in the provisional and non-provisional patent applications
listed on Exhibit A; together with all know-how, concepts, intellectual
property, trademarks, service marks, copyright protected information, routines,
processes, operations, prototypes, specifications, sketches, notebooks,
technologies, formulae, drawings, algorithms, studies, reports, costs, pricing,
forecasts, orders, research and development, market data, customer names,
opportunities, suppliers, vendor relationships, hardware and software programs,
and financial information related to the coating of manufactured goods and
components of such goods with weather-proof, splash proof, protective coating
and related trade secrets, other than as already conveyed in another instrument
between the parties, titled ASSIGNMENT OF PATENT APPLICATION RIGHTS, executed on
even date herewith (collectively, the “Technology”).
 
This Assignment of Technology shall inure to the benefit of Assignee and its
successors and assigns, shall be binding upon Assignor and its successors,
assigns and transferees, and shall survive the execution and deliv­ery hereof.
 


 
DATED this ___day of_______, 2009
 
ASSIGNOR:
 


 
Northeast Maritime Institute, Inc.
 
By:
 
    Eric Dawicki
 
 Its President
 
    Duly authorized
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
PATENT APPLICATIONS TO BE ASSIGNED (CONFIDENTIAL AND PROPRIETARY TO NMI)
 
Northeast Maritime Institute – Shellback Portfolio
 


 
Attorney Reference Number
Description
Type
Country
Filing Date
N0494.70000US00
Metal and Electronic Device Coating Process for Marine Use and Other
Environments Using a Dual Coating
Provisional Application Converted from a Non-Provisional Application
US
10/23/2007
N0494.70001US00
Electronic Device Coating Process for Marine Use and Other Environments
Provisional Application Converted from a Non-Provisional Application
US
10/23/2007
N0494.70000US01
Method and Apparatus to Coat Objects
Non-Provisional
US
4/16/2008
N0494.70001US01
Method and Apparatus to Coat Objects
Non-Provisional
US
4/16/2008
N0494.70002US00
Electronic Device Coating Process for Marine Use and Other Environments
Provisional Application Converted from a Non-Provisional Application
US
9/5/2007
N0494.70003WO00
Metal And Electronic Device Coating Process For Marine Use And Other
Environments
International Application
PCT
3/5/2009
N0494.70004TW00
Metal And Electronic Device Coating Process For Marine Use And Other
Environments
Foreign Application
TW
3/5/2009



 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT G
 
POWER OF ATTORNEY
 
KNOW ALL MEN BY THESE PRESENTS, this is a POWER OF ATTORNEY:
 
I, Robert G. Pedersen II, President of hZo, Inc. (the "Principal"), having its
place of business at 3855 South 500 West, Suite J, Salt Lake City, Utah 84115,
for and on behalf of the Principal, do hereby appoint:


Northeast Maritime Institute, Inc. to be its attorney (the “Attorney”) TO ACT IN
ITS NAME, PLACE AND STEAD to take such reasonable actions as Attorney may deem
appropriate in order to confirm the termination of the license granted pursuant
to Section 3 of that certain Technology Contribution Agreement between Principal
and Attorney dated September 25, 2009 (the “Contribution Agreement”) at the end
of the License Term (as defined in the Contribution Agreement), only if the
License Term terminates other than due to the ZAGG Deferred Closing (as defined
in the Contribution Agreement).
 
The foregoing appointment shall be deemed coupled with an interest of the
Attorney and shall not be revoked without the Attorney's written consent, except
as contemplated below.
 
This Power of Attorney shall be governed by and construed in accordance with the
laws of the state of Delaware.
 
This Power of Attorney shall be irrevocable until the later of (i) 5 years from
the date hereof or (ii) the date of the ZAGG Deferred Closing (as defined in the
Contribution Agreement).
 
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, I HEREBY AGREE ON BEHALF OF THE
PRINCIPAL THAT ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF
THIS INSTRUMENT MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF
SHALL BE INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR
KNOWLEDGE OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH
THIRD PARTY, AND THE PRINCIPAL HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY
SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH
THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF
THIS INSTRUMENT.
 
(Signature page follows)
 
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof I have hereunto signed my name this __th of September, 2009.
 


 
hZo, Inc.
 
Witnessed by:
 
 
By:  _________________________________
Name: Robert G. Pedersen, II
Title: President
 
         



 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H
 
JOINT ESCROW INSTRUCTIONS
 


hZo, Inc.
Attn: Corporate Secretary
Dear Secretary:


As escrow agent for both hZo, Inc., a Delaware corporation (the “NMI”), and
Northeast Maritime Institute, Inc. (“NMI”), you are hereby authorized and
directed to hold the stock certificate representing the NMI Contingent Shares
delivered to you pursuant to the terms of that certain Technology Contribution
Agreement (the “Agreement”), dated as of September 25, 2009, to which a copy of
these Joint Escrow Instructions is attached, in accordance with the following
instructions:
 
1. In the event that the NMI Contingent Shares are forfeited pursuant to Section
5.2 of the Agreement, the NMI shall give to NMI and you a written notice
specifying such fact.  NMI and the NMI hereby irrevocably authorize and direct
you to transfer the NMI Contingent Shares to the NMI for cancellation and (a) to
date the stock assignments necessary for the transfer, (b) to fill in the number
of shares being transferred, and (c) to deliver same, together with the
certificate evidencing the shares of stock to be transferred, to the NMI for
cancelation, together with any additions and substitutions to said shares as
defined in the Agreement.
 
2. In the event that the NMI Contingent Shares are to be released to NMI
pursuant to Section 5.2 of the Agreement, the NMI shall give to NMI and you a
written notice specifying such fact and you will deliver to NMI the certificate
or certificates representing the NMI Contingent Shares and any additions and
substitutions to said shares as defined in the Agreement.
 
3. NMI irrevocably authorizes the NMI to deposit with you any certificates
evidencing shares of stock to be held by you hereunder and any additions and
substitutions to said shares as defined in the Agreement.  NMI does hereby
irrevocably constitute and appoint you as its attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction herein contemplated.  Subject to the provisions of this paragraph 3,
NMI shall exercise all rights and privileges of a stockholder of the NMI while
the stock is held by you.
 
4. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to NMI, you
shall deliver all of same to NMI and shall be discharged of all further
obligations hereunder.
 
5. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
 
6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be personally liable for any act you may do or omit to
do hereunder as escrow agent or as attorney-in-fact for NMI while acting in good
faith and in the exercise of your own good judgment, and any act done or omitted
by you pursuant to the advice of your own attorneys shall be conclusive evidence
of such good faith.
 
7. The NMI and the NMI hereby jointly and severally expressly agree to indemnify
and hold harmless you and your designees against any and all claims, losses,
liabilities, damages, deficiencies, costs and expenses, including reasonable
attorneys’ fees and expenses of investigation and defense incurred or suffered
by you and your designees, directly or indirectly, as a result of any of your
actions or omissions or those of your designees while acting in good faith and
in the exercise of your judgment under the Agreement, these Joint Escrow
Instructions, exhibits hereto or written instructions from the NMI or NMI
hereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court.  In case you
obey or comply with any such order, judgment or decree, you shall not be liable
to any of the parties hereto or to any other person, firm or corporation by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
 
9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
 
10. You shall not be liable for the outlawing of any rights under the Statute of
Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.  The NMI shall reimburse you for any such
disbursements.
 
12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
resign by written notice to each party.  In the event of any such termination,
the NMI shall appoint a successor Escrow Agent.
 
13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
 
15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or 4 days following
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses set forth in the Agreement, or at such other
addresses as a party may designate by written notice to each of the other
parties hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
 
17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.


Very truly yours,
hZo, INC.
a Delaware corporation
 
By:
Title:


 
NORTHEAST MARITIME INSTITUTE, INC.
 
By:
 
    Eric Dawicki
 
 Its president
 
 
ESCROW AGENT:




Corporate Secretary






 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED and pursuant to that certain Technology Contribution
Agreement dated as of September 25, 2009, the undersigned hereby assigns and
transfers unto ___________________________________, ______________________
(______) shares of Common Stock of hZo, Inc., a Delaware corporation, standing
in the undersigned’s name on the books of said corporation represented by
certificate number _______ delivered herewith, and does hereby irrevocably
constitute and appoint ______________________ as attorney-in-fact, with full
power of substitution, to transfer said stock on the books of said corporation.
Dated:


(Signature)


(Please Print Name)


(Spouse’s Signature, if any)


(Please Print Name)
 
This Assignment Separate From Certificate was executed in conjunction with the
terms of a Technology Contribution Agreement between the above assignor and the
above corporation, dated as of September 25, 2009.




Instruction: Please do not fill in any blanks
other than the signature and name lines.

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
GUARANTY
 
THIS GUARANTY, dated as of September 25, 2009, is executed by the undersigned
(“Guarantor”) in favor of Northeast Maritime Institute, Inc., a Massachusetts
corporation (“NMI”).
 
RECITALS
 
A.           hZo, Inc. (“hZo”) and NMI are parties to that certain Technology
Contribution Agreement of even date herewith (the “Contribution Agreement”).
 
B.           Section 5.1(ii) of the Contribution Agreement requires the payment
by hZo to NMI of $2,000,000 at the ZAGG Deferred Closing (as defined in the
Contribution Agreement) (the “ZAGG Deferred Closing Payment”).
 
C.           The undersigned is willing to guaranty the payment of the ZAGG
Deferred Closing Payment pursuant to the terms of this Guaranty.
 
AGREEMENT
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with NMI as follows:
 
1.           Guaranty.  Guarantor unconditionally guarantees and promises to pay
to NMI, or order, the ZAGG Deferred Closing Payment if the ZAGG Deferred Closing
occurs and hZo fails to make the ZAGG Deferred Closing Payment to NMI at the
ZAGG Deferred Closing (the “Payment Obligation”).  This Guaranty is absolute,
unconditional, continuing and irrevocable and constitutes an independent
guaranty of payment and not of collectibility, and is in no way conditioned on
or contingent upon any attempt to enforce in whole or in part the Payment
Obligation, the consolidation or merger of hZo with or into any other entity,
the sale, lease or disposition by hZo of all or substantially all of its assets
to any other entity, or the bankruptcy or insolvency of hZo, the admission by
hZo of its inability to pay its debts as they mature, or the making by hZo of a
general assignment for the benefit of, or entering into a composition or
arrangement with, creditors.  If hZo shall fail to pay the Payment Obligation as
and when it is due, Guarantor shall forthwith pay to NMI the Payment Obligation
in immediately available funds.  This is a continuing guaranty for which
Guarantor receives continuing consideration and all obligations to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon and this Guaranty is therefore irrevocable
without the prior written consent of NMI.
 
2.           Nonwaiver.  No failure or delay on NMI’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
3.           Amendments and Waivers.  This Guaranty may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Guarantor and NMI.  Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.
 
4.           Assignments.  This Guaranty shall be binding upon and inure to the
benefit of NMI and Guarantor and their respective successors and assigns;
provided, however, that without the prior written consent of NMI, Guarantor may
not assign its rights and obligations hereunder.
 
5.           Governing Law; Jurisdiction.  This Guaranty shall be governed by
and construed in accordance with the laws of the state of Delaware without
reference to conflicts of law rules.
 
 [Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
day and year first above written.
 
GUARANTOR:
 
ZAGG, INC.
 
Signature:                                                                
 
Print Name:                                                                
 
Print Title:                                                                
 




 


 























































